Citation Nr: 1237057	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  95-23 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for arthritis of multiple joints to include as due to Agent Orange exposure and as secondary to service connected skin disorder.

2. Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for arthritis of multiple joints as due to VA treatment for a skin disorder.

3. Entitlement to service connection for hypertension, to include as secondary to a service connected skin disorder.

4. Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for hypertension as due to VA treatment for a skin disorder.

5. Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for chronic fever blisters as due to VA treatment for a skin disorder.

6. Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for a vision disorder as due to VA treatment for a skin disorder.

7. Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for a kidney disorder, including hematuria, as due to VA treatment for a skin disorder.

[Entitlement to a compensable rating for osteoporosis of joints other than the cervical spine, lumbar spine, right knee, and left knee, entitlement to an increased rating for osteoporosis of the cervical spine, entitlement to an increased rating for osteoporosis of the lumbar spine, entitlement to an increased rating for osteoporosis of the left knee, and entitlement to an increased rating for osteoporosis of the right knee are the subject of a separated decision.] 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to April 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from RO rating decisions which collectively denied service connection (including as due to Agent Orange exposure), secondary service connection, and compensation under 38 U.S.C.A. § 1151 (based on VA medical treatment for a skin disorder), for the following conditions: arthritis of multiple joints, hypertension and heart disease, fever blisters, loss of vision, and a kidney disorder (including hematuria).  Board hearings were held in May 1997 and October 2001; the Board remanded the case in September 1997, December 1998, August 2005 and July 2006.

The Veteran testified before a Veterans Law Judge in a Board hearing in October 2001.  However, since that hearing, the Judge has left employment with the Board.  By letter dated in March 2005, the Veteran was offered an opportunity to have another Board hearing before a different Judge.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2004) (the Board Judge who conducts the hearing will participate in making the final determination of the claim).  The Board did not receive any response to this request and proceeded to evaluate the appeal.

In an August 2002 decision, the Board denied service connection (including as due to Agent Orange exposure), or compensation under 38 U.S.C.A. § 1151 (based on VA medical treatment for a skin disorder), for arthritis of multiple joints, hypertension and heart disease, fever blisters, loss of vision, and a kidney disorder (including hematuria).

The Veteran then appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2003, the Veteran and the VA Secretary (the Parties) filed a joint motion requesting the Court to vacate and remand the Board decision.  A July 2003 Court order granted the motion and remanded the matter to the Board for compliance with the instructions in the joint motion.  Since this time, the Veteran's attorney has requested several extensions in order to submit additional argument, delaying the adjudication of this case.

To ensure compliance with the terms of the joint motion, in August 2005, the Board remanded the case for the RO to provide the Veteran with notice and assistance under Veterans Claims Assistance Act of 2000 (VCAA).  The RO complied with the above request by sending a VCAA letter to the Veteran in December 2005.  The RO then issued a supplemental statement of the case (SSOC) in March 2006.

In July 2006, the Board addressed entitlement to benefits under 38 U.S.C.A. § 1151 and entitlement to service connection for arthritis of multiple joints, hypertension and heart disease, fever blisters, loss of vision, and a kidney disorder (including hematuria), to include as due to Agent Orange exposure, and to include as secondary to his service-connected skin disorder.

First, the Board remanded the claim for entitlement to benefits under 38 U.S.C.A.  § 1151 so that the RO could provide proper VCAA notice of the regulations associated with 38 U.S.C.A. § 1151 claims filed prior to October 1, 1997.  Review of the actions performed by the RO reveals that the mandate of that remand has been substantially fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).  A supplemental statement of the case was provided in June 2007, which continued to deny compensation under 38 U.S.C.A. § 1151.  The veteran indicated that he wanted to proceed with the appeal.

Second, the Board denied service connection for the following conditions: arthritis of multiple joints, hypertension and heart disease, fever blisters, loss of vision, and a kidney disorder (including hematuria), to include as due to Agent Orange exposure, and to include as secondary to his service-connected skin disorder.  The Veteran then appealed the Board's denial of service connection for arthritis of multiple joints, to include as secondary to Agent Orange exposure and secondary to his service connected skin disorder to the Court.  

In August 2007, the Court granted another joint motion of the parties, vacated the Board's July 2006 decision, and remanded the matter for compliance with the instructions in the joint motion.

To ensure compliance with the instructions in the joint motion, in February 2008, the Board remanded the matter to obtain updated VA treatment records, to obtain a copy of the VA Agent Orange examination conducted in August 1998, and to inquire about and obtain any other outstanding private treatment records. 

In October 2009, the Board issued a decision favorable to the Veteran.  It included in its order that service connection was granted for osteoporosis.  It also denied the Veteran's claims for benefits for disability due to heart disease, hypertension, a kidney disorder, fever blisters, and a vision disorder.

In April 2011, the Board vacated the October 2009 decision as to all matters decided unfavorably to the Veteran, in light of the Veteran's attorney's request to submit additional written argument prior to the Board decision.

In July 2011, the Board denied entitlement to service connection for heart disease, denied compensation for heart disease under 38 U.S.C.A. § 1151, and remanded the remaining issues listed on the title page for additional development.

As noted above, the issues of entitlement to increased ratings for service connected osteoporosis and entitlement to service connection for osteoporosis of joints other than the cervical spine, lumbar spine, right knee and left knee are addressed in a separate Board decision.

In light of the fact that the veteran is currently receiving a 100% evaluation since 1996, he may wish to reconsider filing additional claims.  Notwithstanding, it appears that the issues of clear and unmistakable error, entitlement to earlier effective dates for service connected disabilities, and entitlement to earlier effective dates for increased ratings have been raised by the record in an August 2010 correspondence, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), but this is unclear.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action, if needed.

The issues of entitlement to service connection for arthritis of multiple joints, to benefits under the provisions of 38 U.S.C.A. § 1151 for arthritis of multiple joints as due to VA treatment for a skin disorder, to benefits under the provisions of 38 U.S.C.A. § 1151 for a vision disorder as due to VA treatment for a skin disorder, benefits under the provisions of 38 U.S.C.A. § 1151 for a kidney disorder as due to VA treatment for a skin disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.
FINDINGS OF FACT

1.  The Veteran's hypertension did not have onset during or within one year of separation from service and is not the result of treatment for the service-connected skin condition.

2. The Veteran's alleged fever blisters are not the result of treatment for the service-connected skin condition.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 1991 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for hypertension and fever blisters have not been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R.          § 3.358 (prior to October 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The Veteran's service treatment records (STRs) do not refer to complaints of or treatment for arthritis of any joints, hypertension, heart disease, fever blisters, or for loss of vision.  At the time of the June 1966 entrance examination report, the Veteran's blood pressure reading was 100/66. He was noted to have 20/20 vision in both eyes without correction.  There were also notations that the Veteran's eyes, ophthalmoscopic evaluation, pupils, ocular motility, heart, vascular system, genitourinary system, skin and other musculoskeletal systems were normal.  A March 1968 treatment entry noted that the Veteran had complaints including burning on urination.  Another March 1968 entry indicated that the Veteran was discharged from the hospital after a urinary tract infection.  A March 1968 clinical record cover sheet related a diagnosis of pyelonephritis, acute.  Additionally, a May 1969 treatment entry noted that the Veteran had a 2 by 3-cm cystic tenderness on the right cheek as well as a 1 by 1-cm mass on the forehead.  The impression referred to an abscess.  A later May 1969 entry also noted a cystic mass on the cheek.  A May 1969 consultation report indicated that the Veteran had cystic acne vulgaris of the face.

The February 1970 separation examination report noted that the Veteran had acne that was treated and controlled by medication.  It was also reported that the Veteran had pyelonephritis in March 1968 and that he was hospitalized for one week and made a good recovery.  The examination report further indicated that the Veteran's blood pressure was 110/70 and that his vision was 20/15 in both eyes without correction.  There were notations that the Veteran's eyes, ophthalmoscopic evaluation, pupils, ocular motility, heart, vascular system, genitourinary system, skin and other musculoskeletal systems were normal.

The Veteran underwent a VA general medical examination in December 1971.  As to the Veteran's eyes, it was reported that his extraocular muscles were intact and there was no retinopathy.  The examiner reported that the Veteran's vision was 20/20, uncorrected.  The blood pressure reading was 108/74, the examiner noted that the Veteran's heart was not enlarged and that there was a regular rhythm with no murmur.  As to the Veteran's genitourinary system, it was noted that there was normal escutcheon and that the testicles were free of disease.  The examiner noted that the Veteran's joints showed a good mobility and a normal range of motion.  The diagnosis was kidney disease, not found.

The Veteran also underwent a dermatological examination for VA purposes in December 1971.  The examiner noted that the Veteran had severe cystic and conglobate acne occurring over the malar areas of the face.  It was noted that there was a less pronounced eruption over the buttocks, anterior chest, and in the groin area.  The diagnosis was cystic acne.  The examiner commented that he did not think that the development of cystic acne should be attributed to the Veteran's tour in Vietnam (providing evidence against this claim).  The examiner also remarked that treatment was difficult and involved various antibiotics as well as local injections of cortisone and other types of topical therapy.

In January 1972, the RO granted service connection for a skin disability.  A 10 percent rating was assigned.  Service connection for a kidney disorder was denied.

A May 1972 VA hospital summary noted that the Veteran was seen with a history of acne vulgaris since 1969.  The Veteran was treated with medications including systemic Prednisone of 20 mgs daily.  The diagnoses were acne vulgaris and hidradenitis suppurative.

In May 1972, the RO re-characterized the Veteran's service-connected skin disability as acne vulgaris and increased the rating from 10 percent to 30 percent.

The Veteran underwent a VA general medical examination in July 1972.  At that time, the examiner noted that the Veteran's throat appeared normal and that the eye examination was negative.  It was noted that the Veteran had 20/20 vision in both eyes.  The examiner reported that the Veteran's blood pressure was 94/50 and that he had a normal heart with no murmurs.  As to the Veteran's genitourinary system, the examiner noted that the Veteran's had normal external genitalia.  The examiner further reported, as to the Veteran's musculoskeletal system, that there was no evidence of serious diseases or injuries and that the only scars were from acne.  The examiner stated that orthopedically, the examination was within normal limits.  The diagnosis was fissure in ano, healed.  A July 1972 dermatological examination report for VA purposes related diagnoses of severe scarring acne vulgaris of the face and hidradenitis, suppurative, both axilla.

VA treatment records dated from September 1973 to November 1973 reflect that the Veteran was treated for skin disabilities.  A September 1973 VA hospital summary noted that the Veteran was admitted for an exacerbation of his severe acne problem with many areas affected.  It was noted that the Veteran was given medications including tetracycline, polymyxin B, ampicillin, Cephalosporin, and Clindamycin, Tryaminiclone, Cleocin, and was eventually started on Prednisone with 20 mgs daily.  The diagnoses were acne conglobata and hidrosadenitis, suppurative by history.  An October 1973 treatment entry states that the Veteran was seen secondary to a fever and a rash.  The Veteran responded to Prednisone with decreased fever and improvement of his skin eruption.  An October 1973 VA hospital summary indicates that the Veteran had an exacerbation of his acne problem with an increase in the number and severity of the cystic lesions in the intercommunicating channels.  The Veteran's previous medication of Clindamycin was discontinued and he was started on Dapsone, 50 mgs, and a low dose of oral Prednisone which was tapered throughout the remainder of his hospitalization.  He also had his lesions injected with Triamcinolone on one occasion.  During the hospitalization, the Veteran improved and the improvement persisted after the oral Prednisone was discontinued.  At the time of discharge, the Veteran was somewhat symptomatic and complained of dizziness on standing rapidly with some gastrointestinal discomfort.  The report also noted that there was a drop in the Veteran's hemoglobin and hematocrit from his admission probably resulting from the Dapsone treatment.  It was expected that the Veteran would accommodate such treatment and that it would not be serious medical problem.  The Veteran was given Dapsone 100 mgs tablets to be taken twice daily.  The diagnoses included acne conglobata and hidrosadenitis, suppurative.  A later October 1973 treatment entry shows anemia thought to be secondary to Sulfone treatment.  It was noted that Sulfone treatment characteristically produced a hemolytic anemia which may be quite severe.

A November 1973 VA hospital summary states that the Veteran had chills and fever for approximately 4 to 5 days prior to admission.  The Veteran had been treated with numerous medications in the past which included antibiotics, Prednisone, intralesional Triamcinolone, and Dapsone.  It was believed that the Veteran had a hemolytic process, probably secondary to the Dapsone therapy.  The diagnoses were acne conglobata and hemolytic anemia secondary to Dapsone therapy.

Private treatment records dated from March 1975 to April 1976 show treatment for several disabilities.

The Veteran underwent a VA dermatological examination in November 1976.  It was noted that he had actually developed septicemia and very severe illness from his acne problem in the past and that he had developed a life threatening hemolytic anemia while under treatment for his acne problem.  Treatment included Prednisone, Keflex, and Fostex scrub.  The impression was acne vulgaris.

VA treatment records from September 1979 to December 1993 show treatment for multiple disabilities including cystic acne and acne conglobata as well as polyarthritis, nephritis and hematuria.  Most records included blood pressure readings which were normal with the few elevated readings noted below.  There were no diagnoses of hypertension or heart disease.  A September 1979 entry related an assessment of polymyalgia of an unknown etiology, possibly secondary to medication.  A June 1988 treatment entry states that the Veteran complained of intermittent dysuria.  The diagnosis was prostatitis.  In August 1988 the Veteran was seen for follow-up of acne conglobata.  It was noted that he had two previous rounds of Accutane and had two active lesions on the upper lip.  The assessment was acne conglobata.  A September 1988 entry reported that the Veteran complained of recurrent sacroiliac joint pain.  In November 1988, the Veteran complained of swelling in the upper chest for the previous week which was painful.  A blood pressure reading of 148/72 was indicated at that time.  The diagnosis was costochondritis with questionable sternoclavicular joint swelling.  

The Veteran had an examination in conjunction with his participation in the Agent Orange Registry.  The examination, dated August 1988, indicates that the Veteran's laboratory tests were basically within normal limits.  He was diagnosed with acne, back pain and joint pain.

In January 1989, the Veteran reported a history of arthritis but did not know the type.  The provisional diagnosis was to rule out rheumatoid arthritis.  He was referred to rheumatology.  In March 1989, the Veteran complained of a rash on the penis.  The diagnosis was probable herpes simplex II.  Another March 1989 record noted that the Veteran had a history of polyarthritis of unknown etiology.  At that time, the Veteran described excruciating pain which varied in the knees, hips and sternoclavicular area as well as pleuritic chest pain.  It was also noted that the Veteran had a positive history for urethritis.  The impression was polyarthritis, of an unknown etiology with the need to rule out Reito's syndrome and rheumatoid arthritis.  In April 1989, the Veteran was seen for follow-up of his polyarthritis, especially of the low back and hips.  The impression was polyarthritis, sero-negative.

A May 1989 treatment entry shows that the Veteran had polyarthritis and that he complained of right flank pain, left shoulder pain and sternoclavicular pain.  The assessment was polyarthritis, seronegative.  Another May 1989 entry shows he complained of pain in the right kidney area.  He also reported some burning with urination as well as some blood about twelve weeks prior.  An additional May 1989 entry shows that an intravenous pyelogram showed a lower pole calyx with contrast collection adjacent on the right which could represent a possible focal pyelonephritis.  A further May 1989 entry related a diagnosis of hematuria.  A July 1989 treatment entry states that the Veteran had an episode of hematuria that morning.  There was a notation that his urine was 2+ for occult blood.  An August 1989 entry stated that there was no hematuria at the present time.  It was also reported that the Veteran had a history of a resolved urinary infection and that an intravenous pyelogram had shown focal polynephritis.  In September 1989, records show an intravenous pyelogram with focal pyelonephritis.  Another September 1989 entry refers to a blood pressure reading of 142/80.  An October 1989 entry indicates the presence of a group of blisters on his penis.  The provisional diagnosis was questionable herpetic lesions.  A July 1990 entry indicates that the Veteran was seen for a follow-up of wrist and bilateral knee pain.  The assessment was polyarthritis.

A November 1992 lay statement from E.L.J. states that the Veteran began to complain of back and leg problems about five years earlier and that he developed a limp and required crutches to get around.  A December 1992 lay statement from M.E.P. notes that the Veteran's physical condition had deteriorated tremendously and that he used a cane.  An undated lay statement from L.D.J-S also referred to the Veteran's physical troubles.

The Veteran underwent a VA general medical examination in January 1994; however, it does not appear that the examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he had increased pain in the neck, back and knees and that his neck, wrist and back would swell.  He denied any venereal disease, penile lesions, urological manipulation, or urological evaluation by a urologist.  The examiner reported that the Veteran's blood pressure was 120/80.  The Veteran had full range of motion of his neck but reported some limitation of motion of the lumbar spine.  The examiner also reported that, as to the Veteran's genitourinary system, there were no penile lesions or secretions.  The diagnoses were osteoarthritis of the neck, back, and knees with no apparent dystrophy in a new recurrent nature; history of bleeding from the rectum and the penis, with the examiner noting that he had no medical records to substantiate such claims; and osteoarthritis of the jaw.

VA treatment records dated from September 1994 to October 1994 refer to continued treatment.  A September 1994 entry noted that the Veteran complained of frequent urination for years.  The assessment was nocturia.  An October 1994 entry related an assessment of osteoarthritis.

The Veteran submitted medical treatises on multiple medications in March 1995.

VA treatment records dated from August 1995 to November 1995 reflect that the Veteran was treated for several disabilities including chloracne.

The Veteran underwent a VA general medical examination in March 1996.  The examiner reviewed the claims file in conjunction with the examination.  It was noted that in approximately 1972, the Veteran was placed on Dapsone and Prednisone for generalized acne and that sometime thereafter he had developed hematuria and rectal bleeding.  The Veteran also reported that he had developed hemolytic anemia.  The Veteran stated that he had not been on Prednisone since around 1980.  He further reported that he had started having some excruciating chest pain and fatigue.  The Veteran noted that he did not have documented heart disease, as far as he knew, but that he was sure that he had hypertension.  The Veteran also reported that he had urinary frequency and complained of some pain in his neck, right shoulder, and both knees and indicated that he had been told that he had degenerative arthritis which he felt was caused by the Prednisone.

The examiner reported that there was no clinical evidence of enlargement of the heart and that the Veteran's heart rhythm was regular with no murmur.  There was also no thrill or friction rub.  The Veteran reported that he had been told previously that he had a heart murmur.  The blood pressure readings were 130/90, 130/88 and 128/88.  The examiner indicated that the Veteran's genitourinary examination was that of a normal adult male.  As to the Veteran's musculoskeletal system, it was noted that the curvature of the cervical spine was normal and that the knees revealed a little crepitus on exertion.  Range of motion of the cervical spine, shoulder and knees was reported.  The diagnoses were hypertension, not found; chronic fatigue, unrelated to Prednisone therapy; hemolytic anemia in the early 1970s, related to Dapsone therapy, but not Prednisone therapy; degenerative arthritis of the cervical spine; degenerative arthritis of the right acromioclavicular joint; genitourinary disease, not found; renal disease, not found; and heart disease, not found.  The examiner commented that he did not detect residuals of Dapsone or Prednisone therapy and that the Veteran's degenerative arthritis of the cervical spine and right acromioclavicular joint were not related to Dapsone treatment.  The examiner also remarked that the Veteran did not have high blood pressure or heart disease.  A rationale for the examiner's opinion regarding Dapsone treatment and the Veteran's disabilities was not provided.

The Veteran also underwent a VA dermatological examination in March 1996.  He reported that he had chloracne which was first diagnosed and treated in Vietnam.  The Veteran also stated that he developed complications as the result of medication used to treat his chloracne.  He indicated that he was treated with Prednisone and Dapsone.  The Veteran noted, specifically, that he was treated with Dapsone in 1972 and that he developed a severe life-threatening hemolytic anemia as a result of the Dapsone.  The assessment was severe scarring, extensive chronic acne and history of possible complications as a result of the above treatment.  The examiner commented that the Veteran had severe disfigurement as a result of the acne and that the appearance could be consistent with chloracne.

The Veteran underwent a VA ophthalmologic examination in April 1996.  The examiner reported that the Veteran's vision in both eyes was 20/200, uncorrected. The Veteran's corrected vision was 20/25 in both eyes.  The diagnoses included corneal scar, possibly leading edge of pterygium and macular mottling, cause unknown, not influencing vision.

At a March 1997 hearing before a member of the Board, the Veteran testified that he was treated with Sulfone and Dapsone in 1972 or 1973 which he stated were medications used for leprosy.  He indicated that such medication caused him to become hemolytic and anemic.  The Veteran also reported that he was put on Prednisone.  He indicated that shortly thereafter, he began having problems with joint soreness.  The Veteran stated that he was on Prednisone from 1972 to 1987 or 1988.  He related that when he was on Prednisone, he was having a tightness in his chest and that his neck and joints were sore.  It was also reported that the Veteran took Accutane which caused other symptoms.  The Veteran further indicated that he felt some of his joint problems may have been a result of his chloracne.  He indicated that he had blurred vision and that he had a "spot" on the eye.

In May 1997, the Veteran submitted medical treatises on chloracne as well as a transcript from the Oprah Winfrey show.

The Veteran underwent a VA orthopedic examination in March 1998.  It was noted that the Veteran's claims file and clinic files were present and that all files were reviewed as completely as possible.  The Veteran reported that he received steroid treatments from 1972 to 1988 and that he had blood in his urine.  He indicated that he had excruciating pain in his neck with tightness and stiffness.  The Veteran also stated that he had pain in his low back and knees.  The examiner evaluated the Veteran's cervical spine, shoulders, elbows, wrists, hands, lumbar spine, knees, ankles and muscles of the upper and lower extremities.  The examiner indicated that the overall impression of the Veteran's skeletal system suggested that he had coarse trabeculae and thin cortices to his bones.  It was reported that the Veteran had some impairment of his bone formation in the past from which he had not recovered.  The diagnoses were arthrosis, right sacroiliac joint; degenerative arthritis of the cervical spine; bone spur of the great toe phalanx; chondromalacia of the patella, grade I, right knee; and generalized osteoporosis.  The examiner commented that in his opinion, it was quite probable that the Veteran's osteoporotic changes were secondary to medication given in the past.  The examiner remarked that with the Veteran's history of prolonged cortisone administration, he would suspect that such was a primary agent of inception.  

The examiner further stated that the examination did not demonstrate muscular weakness and that the Veteran did have some osteoarthritic changes as noted.  The examiner indicated that it was his opinion that the osteoarthritic changes were due to microtrauma experienced by an adult over a period of 50 years and that the degenerative changes or osteoarthritic changes were not secondary to a form of medication.  The examiner noted that if such changes were secondary to a form of medication, there would be a consistent symmetrical pattern throughout the Veteran's entire joint system.

The Veteran also underwent a VA cardiovascular examination in March 1998.  He reported that he had never been treated for a heart problem and that he was not on any medication for heart disease.  The Veteran also reported that he had not had a myocardial infarction.  It was noted that there was no history of hypertension or rheumatic fever and that the Veteran denied palpitation, angina, orthopnea, paroxysmal nocturnal dyspnea, or exertional dyspnea.  The impression was heart disease, not found (electrocardiogram changes non-diagnostic).

The Veteran also underwent a VA ophthalmological examination in March 1998.  The examiner noted that the Veteran had 20/400 vision in both eyes without correction.  His vision was 20/25, corrected.  It was noted that there was a pterygium on the left eye.  The diagnosis was myopia.

The Veteran underwent a VA dermatological examination in April 1998, and the examiner reviewed the claims file.  The Veteran indicated that he had suffered lesions of the scalp and in the groin area when he was diagnosed has having hidradenitis suppurativa.  It was noted that the Veteran still had what was called a follicular occlusion triad where he would experience hidradenitis, dissecting cellulitis of the scalp and severe pustular acne.  As to an impression, the examiner noted that the Veteran had severe acne that he suspected was tropical acne.  It was noted that he did not see evidence of comedone formation although such had been said to be due to Agent Orange in some of the clinic notes.  The examiner stated that the evidence of chloracne was not striking presently, but that he suspected that the Veteran had more evidence for tropical acne.  The examiner indicated that he did not know whether or not there was dioxin involvement in such acne, but that the evidence of tropical acne was probably better than the evidence of Agent Orange.  It was also noted that the Veteran had a history of what sounded like follicular occlusion triad as well as a history of having had herpes simplex.  

The examiner remarked that the Veteran had severe scarring from what was probably a tropical acne and that such was almost always limited to people who had lived in the tropics and that the only people he had seen with tropical acne were in the military.

The Veteran underwent a VA examination in May 1998.  It was noted by the examiner that he had thoroughly reviewed the Veteran's voluminous medical files.  The examiner also stated he had examined the Veteran in March 1998 and concluded that the Veteran did not have hypertension or heart disease.  The examiner indicated that the Veteran reported that he had never been treated for hypertension and that he was not alleging that any medicine used on him in the past elevated his blood pressure.  It was reported that there was no history of heart disease and that on one occasion in the Veteran's records, it was noted that the Veteran had some musculoskeletal chest pain after a fishing trip.  The Veteran indicated that as far as he was concerned, he did not have heart disease.  

The Veteran also reported that he was given medication in the early 1970s for rather severe acne and that such medications included Dapsone, Sulfone, and Prednisone.  The examiner noted that the Veteran had developed a hemolytic anemia secondary to Dapsone.  The examiner indicated that such had been completely reversed and that the Veteran had normal blood counts in recent times.  It was noted that the Veteran stated that he periodically noted blood in his urine, but that a diagnosis of kidney disease had never been established.  The examiner indicated that the Veteran had always had normal blood area nitrogens and serum creatinine levels.  It was reported that the Veteran complained of some urinary frequency and indicated that he had nocturia times three or four.

The examiner commented that, clinically, the Veteran's heart was not enlarged, the rhythm was regular and there was no murmur, thrill, or friction rub.  The examiner indicated that the apical impulse was inside the midclavicular line in the 5th interspace and the first sound was of normal intensity with the second sound normally spilt.  Blood pressure readings were 136/78, 134/80 and 130/80.  It was reported that the Veteran had a March 1998 electrocardiogram which showed non-diagnostic changes.  The examiner reported that the Veteran's penis and testicles were normal and that there was a normal male escutcheon.  The impression included hemolytic anemia in the early 1970s, documented, as a result of Dapsone therapy, clinically compensated; hypertension, not found; heart disease, not found; and recurrent hematuria secondary to sickle cell trait, unrelated to dapsone therapy.  The examiner commented that it was well known that a sickle cell trait at times manifested itself as hematuria.  The examiner stated that the Veteran did not have documented kidney disease and that people with sickle cell traits would occasionally develop micro infarcts in the vasculature of the kidney and have gross hematuria.  The examiner noted that the Veteran did not have compromised renal function at any time.  The examiner further stated that the Veteran never had hypertension or heart disease and that there was no reason to infer that Dapsone therapy, or any other therapy, caused any such problems.  The examiner stated that the Veteran's hemolytic anemia was related to the Dapsone, but that the condition was currently corrected.

A VA examiner provided a comprehensive report in May 1998.  The examiner reviewed the claims file and indicated that the Veteran had extensive comedo (blackhead) formation which could be associated with Agent Orange exposure.  However, the examiner indicated that the Veteran's extensive cystic and pustular acne was perhaps more compatible with tropical acne.  It was also noted that the Veteran had follicular occlusion triad and that such had not been described as a component of chloracne.  As to whether the Veteran had symptoms or findings which were due to medications for his service-connected skin condition, the examiner stated that osteoarthritis could be associated with the underlying condition more than the treatment for it and that sometimes arthralgias could be associated with the extensive pustular disease that the Veteran had suffered.  He stated that anemia could be the result of Dapsone therapy, particularly if the person is deficient in glucose-6 phosphate dehydrogenase.  The examiner noted that fever blisters would be associated only if the individual had ultraviolet therapy and he did not believe that the Veteran had such therapy, or fever, which would be associated with an underlying disease which was not seen in the chart.  As to loss of vision, the examiner indicated that he was not familiar with any reason for loss of vision in the treatments that he had found on reviewing the Veteran's chart from the early 1970s to 1997.  The examiner remarked that chest pain would only be associated with either extensive anemia secondary to Dapsone therapy or the muscle pain due to or associated with Accutane therapy.  As to kidney problems, the examiner stated that he knew of no reasons why someone would have kidney problems except that the Veteran did have extensive hemolysis at on time.  The examiner noted that he knew of no kidney problem that the Veteran had from that.  It was also reported that hypertension was not due to any medication for the Veteran's service-connected skin condition.

In an addendum received in August 1998 to the May 1998 comprehensive report, the examiner stated that Agent Orange may have been a minor factor, at best, to the Veteran's claimed secondary disabilities.  He further stated that the treatment given the Veteran was within what he thought the medical community considered proper when it was done.  He said that the Veteran's military service is the major contributing cause to his disabilities is highly probable.

In August 1998, the RO recharacterized the Veteran's service- connected skin disability as acne vulgaris (chloracne) and increased the rating from 30 percent to 50 percent.  Service connection was granted and denied for multiple other disabilities.

Lay statements from several individuals dated in August 1998 and September 1998 referred to the Veteran's multiple physical problems.  In an undated statement, C.S., a medical lab technologist indicated that medical research had shown that there were drugs which altered the lifespan of cells responsible for the repair work of bone cavities weakened by steroids and osteoporosis.  She stated that steroidal induced osteoporosis was a byproduct of medical advances and that one such steroid which was linked to damage caused by long-term use is Prednisone.  She stated that she had witnessed such a bone crippling effect in the Veteran.  It was also stated that the Veteran had suffered from adverse reactions due to Prednisone such as muscle weakness, an increase in pain and restriction of joint motion.

A letter from Dr. C.M.N., MD, dated September 1998, states that the Veteran sought treatment for jaw discomfort.  He related his history of polyarthritis and prior treatment with prednisone for chloracne.  The Veteran told the doctor that his jaw pain developed after his prednisone treatment.  As to whether the prednisone treatment could be the cause of the TMJ, the doctor stated that he was unable to review a pathology report, but that if the pathology report showed osteopenia and osteoarthritis, then it is highly likely that the TMJ is secondary to prolonged steroid therapy.

In October 1998, the RO granted the Veteran's claim for a total disability compensation rating based on individual unemployability.  In October 1998, the Veteran submitted additional medical treatises showing a relationship between steroids and osteoporosis.

The Veteran underwent a VA orthopedic examination in January 1999.  The impression was by history, arthrosis, right sacroiliac joint; degenerative arthritis, cervical spine, C4- C5 and C5-C6; and chondromalacia of the patellae, early grade, bilateral.  The examiner commented that the Veteran did not have disseminated joint processes as evidenced by the lack of changes in his hands and any advanced destructive change within the knees considering the onset of the Veteran's difficulties which, according to him, date back 27 years.  The examiner noted that the changes that were described in the above areas in his opinion represented the effects of microtrauma occurring over a period of time and could not be associated with a single incident of trauma.  The examiner remarked that having classified the type of arthritic change and the degree or areas of location based on this and current studies, the question as to whether the changes are related to exposure to Agent Orange or medication taken for the Veteran's service-connected skin disorder could best be answered by an additional opinion from a pharmacologist and/or clinician with experience in diagnosing and treating the effects of chemicals related to Agent Orange.

The Veteran underwent a VA genitourinary examination in February 1999.  It was noted that the his claims file had been reviewed.  The Veteran reported that he had a history of gross hematuria for approximately 20 years.  He indicated that he had undergone a cystoscopy in the past which was negative.  The examiner noted that the Veteran had a history of urinary tract infections in the past, but that he had none recently.  The examiner reported that an intervenous pyelogram done in 1989 showed some changes consistent with pyelonephritis in the past.  It was noted that the Veteran reported that he had some bladder outlet obstructive signs and symptoms and that his urinalyses from 1989 to June 1998 had all been normal and showed no evidence of hematuria.  The Veteran indicated that he felt his hematuria was secondary to the initiation of Prednisone and Dapsone therapy.  As to an impression, the examiner indicated a history of gross hematuria with negative cystoscopies in the past.  The examiner noted that the Veteran's urinalyses had all been normal and that he never had a definite urine culture that had been positive.  The examiner remarked that he knew of no definitive association between Dapsone therapy and hematuria.

In an April 1999 addendum, a VA examiner reported that he had reviewed the January 1999 VA orthopedic examination report and that no other records were available for review.  The examiner indicated that the Veteran had a history of arthrosis of the right sacroiliac joint, degenerative arthritis of the cervical spine at C4-C5 and C5-C6, and chondromalacia of the patellae, early grade, bilateral.  The examiner commented that there was no known relationship as to exposure to Agent Orange which would cause those particular medical problems and in his opinion, they were unrelated.

In an April 1999 addendum to the February 1999 VA genitourinary examination, the examiner stated that he knew of no association or connection with Dapsone therapy and gross hematuria.  The examiner also stated that in his opinion and estimation, the Veteran had failed to document any significant hematuria. The examiner commented that he was unable to give a diagnosis for the Veteran's gross hematuria because, he was not convinced that hematuria existed. He stated that they had attempted to perform diagnostic tests on the Veteran to see if there might be any sort of relation, but the Veteran had failed to report for the tests.

In an undated addendum to the January 1999 VA examination for TMJ, not discussed herein, the VA examiner was asked to opine as to whether massive doses of steroids have or have not caused the TMJ problems.  The examiner stated that the question could be answered by the fact that in other joints of the body, large doses of steroids cause avascular necrosis in the hips, knees, and shoulders and that it could not be proven or disproven that the similar mechanism could have occurred in the Veteran's TMJ.  He stated that in light of the fact that VA did surgery to the Veteran's joints, it is assumed that the joint problems were caused by the massive doses of steroids.  He concluded stating that it cannot be said that the steroids did not cause the Veteran's joint problems.

The Veteran submitted additional medical treatises in August 1999 including information on fibromyalgia.

A June 2000 statement from Dr. N.M.S-L, M.D., noted that she had reviewed inpatient and outpatient medical records from various VA hospitals.  Dr. S-L noted that the Veteran had been diagnosed as having acne globata which was later termed chloracne.  She indicated that it was apparent that initially Dapsone was administered for treatment of the Veteran's severe acne and that later Prednisone was given to ameliorate some of the complications experienced as a result of the use of Dapsone and in an attempt to resolve the skin condition.  Dr. S-L stated it was clear that there was no clear indication for the administration of Dapsone which was administered for a prolonged period for acne.  She noted that the Veteran had depression recurrent gastritis with evidence of rectal and penile bleeding, chronic fatigue syndrome, chronic anemia, osteoarthritis and a progressive TMJ disorder as well as other conditions.  She indicated that a review of medical literature listed all such entities as side effects/complications from use of Dapsone and Prednisone and especially for such a prolonged period.  Dr. S-L indicated that in 1973, there was no indication for the use of Prednisone for acne and that in 1972 to 1973, the only indication from the manufacturer for the use of Dapsone was in the treatment of leprosy.  She commented that, therefore, it was her professional opinion that the treatment rendered the Veteran from the VA hospital must be considered as experimentation and nothing less, and, that therefore it was malpractice.  

In a June 2006 addendum letter, Dr. S-L, M.D. said she had reviewed all of the Veteran's medical records prior to rendering her decision and cited to specific records.  She also indicated that she had not examined the Veteran since 2000 and could not indicate whether he currently suffered kidney disorder, hypertension, heart disease, or fever blisters but that based on his history, the existence of such disabilities was not remote.  She noted that records dating back to 1971 indicate renal problems and despite not having examined the Veteran, said he continued to have recurrent hematuria.  She also referred to an October 1973 letter from the Veteran's dermatologist which blames all of the Veteran's health problems on Dapsone.  She concluded that there is no doubt that the Veteran's disabilities are the result of VA treatment as he was healthy with no medical problems until he became involved with the military and related medical facilities.

The Veteran also submitted newspaper articles in support of his claim in October 2001.

At an October 2001 Board hearing, the Veteran testified that he had lower back pain.  He said that his hypertension and heart disease were due to secondary causes such as his Prednisone treatment.  The Veteran stated that from time to time he would break out in fever blisters and that they would give him different antibiotics for treatment.  The Veteran further reported that he had blurred vision and that his night vision was extremely poor.

Recent VA outpatient treatment records, dated 2007 and 2008, show continued treatment for skin problems.  An outpatient treatment record dated April 2008 shows that the Veteran was treated for his acne.  The record noted the history of Accutane use, which resulted in side effects such as lip swelling and severe peeling of the scalp.  The doctor found contact dermatitis and pruritus.  He was diagnosed with acne/pyoderma and seborrheic keratoses.  A print out from VA, dated October 2008, shows that the Veteran's active problems include hypertension, not otherwise specified, as of May 2003.  A February 2009 treatment record shows a prescription of Linsinopril for blood pressure and kidney protection.

In April 2009, the Board sent the Veteran's claims file to a medical specialist for an opinion regarding the Veteran's claims.  In May 2009, the examiner reviewed the claims file and provided a summarized history of the Veteran's medical treatment.  Based on a review of the claims file, the examiner stated that there was no clear notation either in the service treatment records or claims file progress notes that the Veteran was treated with prednisone in high doses for prolonged periods of time even though different providers had mentioned it at various times.  The examiner is not convinced about the duration and strength of prednisone used based on the record.  She further stated that there is no indication that the Veteran has hypertension or has been treated for hypertension as blood pressure readings were normal, providing evidence against this case.   

Also, she found no indication of heart disease, fever blisters, or loss of vision.  The Veteran has corrected visual acuity normal.  The examiner stated that microscopic hematuria is trace and not significant and that kidney functions are normal, providing more evidence against this case.

The examiner stated that the Veteran has arthritis of the joints, but that the condition is not related to the antibiotics used in the service or after service, and to the examiner's knowledge, antibiotics do not cause degenerative arthritis.  Further, steroids do not cause degenerative arthritis.  Steroids can cause osteopenia or osteoporosis and aseptic necrosis, but the Veteran does not have documentation for these conditions.  Finally, to the examiner's knowledge, arthritis of multiple joints is not related to Agent Orange exposure.

In the opinion, the examiner stated that the Veteran's arthritis of multiple joints is less likely as not secondary to the Agent Orange exposure.  She also stated that the Veteran's claimed hypertension, arthritis of multiple joints, heart disease, fever blisters, loss of vision, and kidney disorder are all less likely as not a result of medication use to treat his service connected skin disorder.

An addendum was sought by the Board in August 2009 to clarify the May 2009 opinion.  The examiner reviewed the claims file and her May 2009 report, and opined that based upon the medical literature and evidence of steroid use in the claims file, that osteoporosis is at least as likely as not related to steroid use in service.  However, he stated that based upon her knowledge and expertise, that the diagnosis of osteoarthritis, polyarthritis, is less likely as not related to the use of steroids in service as she could not find any evidence to substantiate the relationship between arthritis and the use of steroids in the literature.  She further stated that it was her opinion that the diagnosis of osteoarthritis, polyarthritis, and osteoporosis are less likely than not related to the Agent Orange exposure.  This opinion was based, in part, on the Veterans and Agent Orange Update, 2006, Institute of Medicine of the National Academies.

The examiner further stated that based upon her expertise and knowledge, that the diagnosis of fever blisters is related to the Veteran's history of recurrent herpetic lesions in October 1989.

In June 2010, the Veteran was treated for bloody urination and burning.  The diagnosis was urinary tract infection with hematuria.  The doctor anticipated that the hematuria would gradually resolve over the next few days.

In June 2011, the Veteran submitted articles from the internet detailing the side effects of Accutane therapy and the drug's effect on vision.  Notably, the article indicates that most side effects dissipate within months of discontinuing the drug.  Rare instances of chronic dry eye and cataracts have been noted.  

A September 2011 VA treatment record notes urinary tract infection and microscopic hematuria.

The November 2011 VA examination report addressing fever blisters, aphthae, shows that the Veteran denied having fever blisters and admitted that it had been some time since he had suffered them.  The dermatologist reviewed the claims file but did not find where fever blisters or aphthae sores had ever been treated.  Regardless, he said he was unaware of any literature that would connected chronic aphthae with previous treatments.  He said the condition could manifest while taking Dapsone and Accutane but that the condition would resolve after stopping the medication and would not become chronic in nature.  He is unaware of any literature that would link aphthae to chloracne or Agent Orange exposure.  He could not substantiate that the Veteran has had oral aphthae that have required treatment, that his condition is chronic, or that it is related to Agent Orange, chloracne or previous chloracne treatments.  Therefore, it is less likely as not that the Veteran has aphthae that are related to his time in service.  Further, it is less likely as not that the Veteran has aphthae caused by chloracne, Agent Orange, or chloracne medications.  Finally, he found that it is less likely as not that the Veteran's time in service changed the natural course of any aphthae he has had.

In December 2011, the Veteran had a VA examination for arthritis, hypertension, and kidney disorder.  The examiner prepared a separate report for each disability.  He reviewed the claims file.  In the examination report discussing his claimed arthritis of multiple joints, specifically his knees, the examiner noted the opinion from Dr. G. indicating that osteoarthritis can be associated with severe pustular disease such as the Veteran's condition.  The examiner indicated that the Veteran did not have osteoarthritis of the knees.  In the examination report discussing hypertension, the examiner indicated that the Veteran's hypertension had onset after 1998.  He noted that the May 1998 VA examination showed normal blood pressure and no medication to control blood pressure.  

In a separate document dated the same day, the examiner opined that it is as likely as not that the Veteran has had established hypertension since 1994 and that it is less than likely that the chronic hypertension was incurred or aggravated by treatment for his service-connected skin condition.  In support of his opinion, he said that the only medicine which could cause hypertension was his low dose prednisone which he stopped in 1995 and he did not have hypertension up to 1998.

In the examination report discussing the kidneys, the examiner noted diagnosis of chronic hematuria secondary to sickle cell trait and chronic kidney disease, stage III.  Current renal function is abnormal.  The examiner opined that it is as likely as not that the Veteran has a chronic kidney disorder manifested by hematuria since 1994.  The clinical significance of "focal pyelonephritis" in the 2006 letter is not applicable to the Veteran's condition.  He said that the significance of microhemaruria is that it is associated with the sickle trait.  It is less than likely that the Veteran's treatment for chloracne with any medication led to his chronic kidney condition with microscopic hematuria as he does not have chronic kidney disease incurred or aggravated by the service connected disorder or treatment.  In this regard, he found the microscopic hematuria insignificant.

A February 2012 VA examination of the eyes shows that the Veteran had cataracts and diabetes without retinopathy, both diagnosed in 2006.  The examiner performed an examination and reviewed the claims file.  He found no findings related to diabetes and said that his cataracts are age related.  He found no relationship between the eye findings and medications used to treat his skin conditions.

II.  Analysis

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) A medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee, 34 F.3d at 1043 (Fed. Cir. 1994).

Some chronic diseases such as hypertension are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In addition, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the specific time period will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).

In this case, the evidence shows that the Veteran serviced in Vietnam; however, arthritis is not a disease subject to presumptive service connection as a result of herbicide exposure under 38 C.F.R. § 3.309(e).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6)(ii).  Therefore, the Veteran is not entitled to presumptive service connection for his arthritis claims on the basis of exposure to Agent Orange.

Additionally, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.   However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.   The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)) (emphasis added).

Under the version of 38 U.S.C.A. § 1151 in effect for claims filed prior to October 1, 1997, "[w]here any veteran suffers an injury or an aggravation of an injury, as a result of hospitalization, medical or surgical treatment, or the pursuit of a course of vocational rehabilitation . . . awarded under any of the laws administered by the Secretary, or as the result of having submitted to an examination under any such law, and not the result of such veteran's own willful misconduct, and such injury or aggravation results in additional disability to or the death of such veteran, disability or death compensation . . . shall be awarded in the same manner as if such disability, aggravation or death were service-connected."  38 U.S.C.A. § 1151 (West 1991).

This version of the statute was interpreted by VA regulations as requiring a showing of evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instances of indicated fault on the part of VA, or the occurrence of an accident or an otherwise unforeseen event, to establish entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. § 3.358(c)(3) (1994).  This regulation was invalidated by the United States Court of Appeals for Veterans Claims (formerly the United States Court of Veterans Appeals) (Court), in Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The Gardner decision was affirmed by both the United States Court of Appeals for the Federal Circuit, see Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  

The United States Supreme Court (Supreme Court), in affirming the Court's decision, held that the statutory language of 38 U.S.C.A. § 1151 simply required a causal connection between VA hospitalization and additional disability, and that there need be no identification of "fault" on the part of VA.  See, Brown, supra.  

38 C.F.R. § 3.358 was amended in 1995 to conform to the Supreme Court decision.  The amendment was effective November 25, 1991, the date that the Court issued the Gardner decision.  60 Fed. Reg. 14,222 (March 16, 1995).  In particular, section (c)(3) of 38 C.F.R. § 3.358 was amended to remove the "fault" requirement which was struck down by the Supreme Court.  38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary to show that the additional disability is actually the result of such disease or injury or an aggravation of an existing disease or injury and not merely coincidental therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that compensation will not be payable for the continuance or natural progress of disease or injuries.  38 C.F.R. § 3.358(c)(3) provides that "[c]ompensation is not payable for the necessary consequences of medical or surgical treatment or examination properly administered with the express or implied consent of the veteran, or, in appropriate cases, the veteran's representative."  "Necessary consequences" are those which are certain to result from, or were intended to result from, the examination or medical or surgical treatment administered."  

Under the amended version of 38 C.F.R. § 3.358, compensation is precluded where disability:  (1)  is not causally related to VA hospitalization or medical or surgical treatment, (2)  is merely coincidental with the VA hospitalization or medical or surgical treatment, (3)  is the continuance or natural progress of diseases or injuries for which VA hospitalization or medical or surgical treatment was authorized, or (4)  is the certain or near certain result of the VA hospitalization or medical or surgical treatment.  Where a causal connection exists, there is no willful misconduct, and the additional disability does not fall into one of the above-listed exceptions, the additional disability will be compensated as if service connected.  38 C.F.R. § 3.358(b), (c) (effective prior to October 1, 1997).  

In determining whether the Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after care or treatment is rendered.  38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that the Veteran received care or treatment and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

VA received the current claim in July 1994, and it must be adjudicated in accordance with the earlier version of 38 U.S.C.A. § 1151.  See VAOPGCPREC 40-97.  Neither evidence of an unforeseen event nor evidence of VA negligence is required in order for this claim to be granted.  

A.  Hypertension

The Veteran's STRs show no treatment for hypertension.  A print out from VA, dated October 2008, shows that the Veteran's active problems include hypertension, not otherwise specified, as of May 2003.  A February 2009 treatment record shows prescription of blood pressure medication.

A March 1996 VA general medical examination report showed that the Veteran said he was sure he had hypertension.  The report related diagnoses including hypertension, not found and heart disease, not found.  The examiner specifically commented that the Veteran did not have high blood pressure or heart disease.  Additionally, during the March 1998 VA cardiovascular examination, the Veteran said he had never been treated for a heart problem and that he was not on medication for heart disease.  The examiner noted a lack of history of hypertension, and the impression was heart disease, not found (electrocardiogram changes non-diagnostic).  A May 1998 VA examination report also noted that the Veteran did not have hypertension or heart disease and the Veteran stated that he had not been treated for either condition.  The examiner stated that there was no reason to infer that Dapsone or other therapy caused any such problems.

The VA expert opinion, dated May 2009, states that there is no indication in the claims file that the Veteran has hypertension or has been treated for hypertension as blood pressure readings are normal.  She also found no indication of heart disease.  She further stated that the Veteran's claimed hypertension and heart disease is less likely as not the result of medication use to treat his service connected skin disorder.

The December 2011 VA examination report indicates that the Veteran's hypertension had onset after 1998.  The examiner noted that the May 1998 VA examination showed normal blood pressure and no medication to control blood pressure.  In a separate document, the examiner opined that it is as likely as not that the Veteran has had established hypertension since 1994 and that it is less than likely that the chronic hypertension was incurred or aggravated by treatment for his service-connected skin condition.  In support of his opinion, he said that the only medicine which could cause hypertension was his low dose prednisone which he stopped in 1995 and he did not have hypertension up to 1998.

The Board finds that the post-service medical record, as a whole, provides clear evidence that the Veteran's hypertension did not have onset during or within one year of separation from service.  Further, none of the evidence shows that the hypertension was aggravated by his service-connected skin condition.

For the Veteran's claim for compensation under 38 U.S.C.A. § 1151, the Board notes that such provision requires that there be additional disability as the result of VA medical treatment.  In this matter, the December 2011 examiner found that it is less than likely that the chronic hypertension was incurred or aggravated by treatment for his service-connected skin condition because the only medicine which could have caused hypertension was his low dose prednisone, which he stopped in 1995 and he did not have hypertension until after May 1998.  Consequently, the criteria for compensation under 38 U.S.C.A. § 1151 have not been met.  As the preponderance of the evidence is against the claims for compensation under 38 U.S.C.A. § 1151, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

B.  Fever Blisters

The Veteran's service medical records show no treatment for fever blisters.  The Veteran was treated for skin problems during service.  An August 1988 VA treatment entry indicated that the Veteran was seen for follow-up of acne conglobata.  It was noted that he had two active lesions on the upper lip at that time.  The assessment was acne conglobata and fever blisters were not diagnosed.  A March 1989 VA treatment entry noted that the Veteran complained of a rash on the penis.  The diagnosis was probable herpes simplex II.  An October 1989 VA treatment entry noted that the Veteran had a group of blisters on his penis.  The provisional diagnosis was questionable herpetic lesions.  Additionally, an April 1998 VA dermatological examination report noted that the Veteran had some lesions of herpes simplex which had been documented and that he stated that he had genital herpes.  The examiner noted that the Veteran had a history of herpes simplex.

In a May 1998 report, a VA examiner noted that fever blisters would be associated with medication for a service-connected skin disorder only if the individual had ultraviolet therapy and he did not believe the Veteran had such therapy, or if the individual had fever blisters, they would be associated with an underlying disease which was not seen in the Veteran's chart.  At the October 2001 hearing, the Veteran testified that he would break out in fever blisters from time to time and that he would be given different antibiotics for treatment.  In an April 2008 treatment record, it was noted that the Veteran had side effects such as lip swelling with Accutane use.  The May 2009 VA expert examiner's report indicates that she found no indication of fever blisters.  In her August 2009 addendum, the examiner stated that it is possible that a diagnosis of fever blisters is related to the Veteran's history of recurrent herpetic lesions in October 1989.  However, she stated that it is less likely as not that fever blisters are related to the Veteran's treatment for his service connected skin disability.

The November 2011 VA examination report addressing fever blisters, aphthae, shows that the Veteran denied having fever blisters and admitted that it had been some time since he had suffered them.  The dermatologist reviewed the claims file but did not find where fever blisters or aphthae sores had ever been treated.  Regardless, he said he was unaware of any literature that would connected chronic aphthae with previous treatments.  He said the condition could manifest while taking Dapsone and Accutane but that the condition would resolve after stopping the medication and would not become chronic in nature.  He is unaware of any literature that would link aphthae to chloracne or Agent Orange exposure.  He could not substantiate that the Veteran has had oral aphthae that have required treatment, that his condition is chronic, or that it is related to Agent Orange, chloracne or previous chloracne treatments.  Therefore, it is less likely as not that the Veteran has aphthae that are related to his time in service.  Further, it is less likely as not that the Veteran has aphthae caused by chloracne, Agent Orange, or chloracne medications.  Finally, he found that it is less likely as not that the Veteran's time in service changed the natural course of any aphthae he has had.

The Board observes that the Veteran has been treated for herpes simplex II of the penis.  However, despite the Veteran's statements and testimony, there is no medical evidence that he currently has fever blisters or has been treated or diagnosed with fever blisters throughout this appeal.  For compensation under 38 U.S.C.A. § 1151, the Board notes that such provision requires that there be additional disability as the result of VA medical treatment.  In this matter, there is no present disability.  Consequently, the criteria for compensation under 38 U.S.C.A. § 1151 have not been met.

Even if the Board were to assume the presence of fever blisters, the evidence fails to indicate that any current fever blisters, either in whole or in part, are due to VA medical treatment, to include VA medical treatment for the Veteran's service-connected skin disability.  The December 2011 examiner could only speculate as to possibilities but could not render a definite conclusion as to etiology as he found no treatment or existence of the condition.  As the preponderance of the evidence is against the claim for compensation under 38 U.S.C.A. § 1151, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction or RO decision on a claim for VA benefits.  In the present case, the unfavorable RO decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current section 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial RO decision, the RO did not err in not providing such notice.  Rather, the Veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In May 2008, the VCAA duty to notify was satisfied by way of a letter that fully addressed all three notice elements.  The letter informed the Veteran of the evidence necessary to substantiate his claims, including the criteria to substantiate an § 1151 claim filed prior to October 1, 1997, and of the Veteran's and VA's respective duties for obtaining evidence.  Subsequent to the issuance of the notice, the RO readjudicated the claim by way of a supplemental statement of the case, issued in December 2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Regarding the critical issue of notice in this case, the Board must note that the Veteran's attorney is well aware of the types of evidence required in this case.  Therefore, additional notice to the Veteran, it light of the long history of this case, would simply serve no constructive purpose.  In the totally of the circumstances in this case, over many years, it is clear that the Veteran has received highly adequate notice.  

In this regard, as this case has been to the Court, the Board asks the Court to review this case in light of the fact that the Veteran is already in receipt of a total evaluation, the Veteran's attorney and the Veteran have made it apparent that they are well aware of the evidence needed to support the claims filed (in this regard, the Board has reviewed the many statements and submissions the Veteran has submitted over the years), and the extensive development this case has undergone for more than ten years.  Further notice or development in this case will not provide a basis to grant the Veteran additional compensation in light of the evidence in the claims file at this time, which clearly provides highly probative evidence against some of the Veteran's claims.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and private treatment records.  The Veteran submitted private treatment records, lay statements, buddy statements, research articles, photographs, and was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge.

Beyond the above, the Veteran was afforded numerous VA medical examinations.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for hypertension as a result of VA treatment for a skin disorder is denied.

Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for fever blisters as a result of VA treatment for a skin disorder is denied.


REMAND

The Veteran seeks entitlement to service connection for arthritis of multiple joints to include as due to Agent Orange exposure and as secondary to a service connected skin disorder.  He also seeks benefits under the provisions of 38 U.S.C.A. § 1151 for the following conditions: arthritis of multiple joints, loss of vision, and a kidney disorder (including hematuria), as a result of VA treatment for a skin disorder.

The Board remanded this matter in July 2011 for additional development, to include VA examinations.  Unfortunately, the opinions provided are not adequate for rating purposes and a remand for addendum opinions is necessary in light of the most recent decisions from the Veteran's Court.

Specifically, the Board asked the examiner to indicate whether the Veteran has arthritis or has had any arthritis of any joint since 1994.  The examiner only addressed the knees and legs and found no evidence of arthritis.  He did not address other joints of the body or address past diagnosis of arthritis and/or osteoarthritis.  Therefore, the Board finds that the examination report is inadequate for rating purposes.

Next, the Board sought a VA examination addressing his vision disorders.  The Board asked the examiner to identify current disabilities of the eyes and to indicate whether any disabilities were caused or aggravated by medications used to treat his skin condition.  While the examiner provided opinions, he did not support his opinions with rationale.  Opinions simply stating that disorders are age related or not related to treatment are not sufficient for Board purposes unless the opinions are supported with adequate reasoning.  The examiner also did not address the article: "Ocular side effects of Accutane therapy" Lens Eye Toxic Res. 1992;9(3-4): 429-38.  Therefore, the examination report is inadequate for rating purposes.

Finally, the Board sought a VA examination addressing the kidney disorder.  The Board asked the examiner to provide several opinions and while the opinions were provided, the rationale for his opinions was not provided.  Therefore the examination report is inadequate for rating purposes.

Consequently, because the examination reports are inadequate for rating purposes under current VA law, the Board finds that these issues must be remanded for additional development.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the existence, nature, and etiology of his claimed arthritis of multiple joints.  Provide the examiner with the claims file and a copy of this remand.  He or she must indicate review of these items in the examination report.

The examiner should perform a comprehensive review of the claims file and physical examination and determine whether the Veteran currently suffers or has suffered since 1994 chronic arthritis of ANY joint.  Any affected joints should be identified.

Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran now has arthritis of any joint or has had chronic arthritis of any joint since 1994, due to his service connected skin disorder.

In addition to other explanation or explanations provided by the examiner, the examiner must address and explain the significance of the statement by Dr. "G" found in the April 1998 VA C&P examination report that "Osteoarthritis can be associated with the extensive pustular disease that he has."

The examiner must provide a rationale, or reasoning, for any and all opinions rendered.

2.  Send the claims file to the examiner that performed the February 2012 VA eye examination and ask him to provide an addendum opinion.  Specifically, after reviewing the article, the abstract of which was submitted to VA in 2011 "Ocular side effects of Accutane therapy" Lens Eye Toxic Res. 1992;9(3-4): 429-38, the examiner is asked to accomplish the following:

(a) Determine whether the Veteran has had any eye or vision disorder, including cataracts, either presently or since he filed his claim in 1994.

(b) If the examiner determines that the Veteran either has a present eye or vision disorder, including cataracts, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was caused by or permanently worsened by treatment VA provided him for his service-connected skin disorder, including treatment with Accutane.

A rationale must be provided for all opinions rendered.  In other words, the examiner must indicate the reasoning behind his conclusions.

If the February 2012 examiner is not available, another qualified examiner should be asked to render the requested opinion with rationale. 

3.  Send the claims file to the examiner that performed the December 2011 VA examination for the kidney disorder and ask him to provide an addendum opinion.

The examiner is asked to provide an opinion/explanation as follows:

(a) Define and explain the clinical significance, if any, of the focal pyelonephritis referred to by Dr. N.M.S.-L in her June 2006 letter and the 1989 treatment notes.

(b) Explain the significance of the microhematuria that has been found, as referred to by the VHA physician in the 2009 opinion, or, if the microhematuria is insignificant, explain why it is insignificant.

(c) If the examiner determines that it is at least as likely as not that the Veteran has had a chronic kidney disorder, or any other disorder manifested by hematuria, provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was caused by or made permanently worse by VA's treatment of the Veteran's service connected skin disorder.

A rationale must be provided for all opinions rendered.  In other words, the examiner must indicate the reasoning behind his conclusions.

If the December 2011 examiner is not available, another qualified examiner should be asked to render the requested opinion with rationale. 

4.  After completion of the above, readjudicate the issues.  If any benefit sought is not granted in full, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


